— Appeal by the People from an order of the Supreme Court, Queens County (Posner, J.), dated July 25, 1984, which granted the defendant’s motion to dismiss the indictment upon the ground that he was denied a speedy trial.
Order reversed, on the law, motion denied, indictment reinstated, and matter remitted to the Supreme Court, Queens County, for further proceedings.
The subject of the defendant’s speedy trial motion was a two-month adjournment prior to indictment granted at the request of the defense counsel, who was getting married. At the time the request was granted, the court stated that the adjournment was excluded from the statutory period (CPL 30.30). Neither the defendant nor his attorney objected to the court’s statement. After a hearing on the motion, the hearing court held that the time was chargeable to the People since the People had not presented any evidence to show that the adjournment impeded or prevented the presentment of the case to the Grand Jury and the return of an indictment.
The hearing court erred in reconsidering the decision of the Judge which granted the adjournment to exclude that adjournment from the statutory time period (see, People v Calderon, 91 AD2d 1054). Furthermore, since the People had the right to rely on the representation of the Judge who granted the adjournment that the time would be excluded, and since neither the defendant nor his attorney objected to the Judge’s *844statement, we reverse the order appealed from and reinstate the indictment (see, People v Buntin, 118 AD2d 863). Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.